DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 

	Response to Amendment
This Office action is in response to the applicant’s communication filed 10/12/2021.
Status of the claims:
Claims 1 – 3, 5, and 7 – 24 are pending in the application.
Claim 1 is amended.
Claims 22 – 24 are withdrawn

Claim Objections
Claims 1 – 3, 5, 7 – 21 are objected to because of the following informalities:  
Claim 1, line 13 reads “within the lumen of, constant diameter section” however, an article is missing making the line grammatically incorrect, the examiner suggests adding the word “the” before “constant diameter section”;
Claim 10, line 3 reads “radial_slot”, however this is a topographical error and the examiner suggests that the underscore be removed such that the line read “radial slot”;
Claim 11, line 3 reads “within the lumen of constant diameter section” however, an article is missing making the line grammatically incorrect, the examiner suggests adding the word “the” before “constant diameter section”
Claim 12, line 4 reads “within the lumen of constant diameter section” however, an article is missing making the line grammatically incorrect, the examiner suggests adding the word “the” before “constant diameter section”;
Claim 14, line 1 reads “wherein sheath further” however, an article is missing making the line grammatically incorrect, the examiner suggests adding the word “the” before “sheath”;
Claim 21, line 1 reads “wherein sheath comprises” however, an article is missing making the line grammatically incorrect, the examiner suggests adding the word “the” before “sheath”;
Claims 2, 3, 5, 7 – 9, 13, and 15 – 20 are objected to for as they are dependent on an objected claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The loading device of claim 1, wherein the sheath extends part of the way through the lumen defined by the constant diameter section”.  Claim 1, from which claim 5 depends recites in lines 12-13 that “a sheath… extending within the lumen of, constant diameter section”, thus already requiring the sheath extending part of the wat through the lumen as recited in claim 5.  It is therefore unclear as to if claim 5 intends to recite the sheath extends only part of the way through the lumen, or as to if the claim was an oversight and does not further limit the claim from which it depends, and theretofore would be subject to a 112d rejection.   
Claim 14 recites the limitation "the transitional sheath" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 5, and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nyuli (US 10016275 B2) (cited in previous action) in view of Finn (US 20190224028 A1) (cited in previous action) and Christakis (US 20180185184 A1) (cited in previous action).
Regarding claim 1, Nyuli discloses a loading device (loading system 1401) for collapsing a collapsible stent (prosthesis) in preparation for delivery and implantation into a body (abstract), the loading device comprising: 
a proximal decreasing diameter section (stage 1405 and 1407) defining a lumen (see annotated Fig. 16) with an inner diameter smoothly transitioning (Examiner’s note: the diameter changes gradually and not in a stepped fashion) and ranging from a maximum at a proximal end (see annotated Fig. 16) to a minimum at a distal end (see annotated Fig. 16) of the decreasing diameter section (stage 1405 and 1407) (column 19, lines 10 - 40); and 
a constant diameter section (see annotated Fig. 24) connected (connected via tabs 1415 – Fig. 22) to, or integrated, with the proximal decreasing diameter section (stage 1405 and 1407) at the distal end of the decreasing diameter section and defining a lumen (see annotated Fig. 24) with an inner diameter that is substantially constant (Examiner’s note: as shown in Fig. 22, the inner diameter is constant across the referenced section) and substantially equal to the 
a sheath (anchoring hub 1433) comprising a lumen (one of the slots / pockets 1434) (Examiner’s note: a lumen is defined as a cavity within a wall of a tube, and the pocket 1434 is a cavity in the wall of the anchoring hub 1433) therethrough and operatively connected to, and extending within the lumen of, constant diameter section (see annotated Fig. 24), the sheath (anchoring hub 1433) comprising an outer diameter that is the same as, or smaller than (Examiner’s note: the outer diameter is smaller than that of the constant diameter section), the minimum inner diameter of the proximal decreasing section (see annotated Fig. 16), wherein the sheath (anchoring hub 1433) extends all the way through the lumen defined by the constant diameter section (see annotated Fig 24) (Examiner’s note: the lumen of the constant diameter section has a length that is equal to the length of the constant dimeter section, referenced in the annotated Fig. 24 below. Further, the constant diameter section’s length is measured, by the examiner, to be from the distal opening to the furthest point in which the anchoring hub 1433 extends within the stage 1409, referenced in Fig. 24. Thus, the sheath, anchoring hub 1433, extends all the way through the lumen, because the lumen’s length is defined by the distance the anchoring hub 1433 is pushed through the channel of the stage 1409); and
wherein the loading device (the loading system 1401) is configured to progressively collapse (Examiner’s note: the prosthesis is gradually compressed as it is pushed through the loading device 1401 as discussed in column 19, lines 10 – 35) the collapsible stent (prosthesis) and to deliver the collapsed stent into the lumen (one of the pockets / slots 1434) of the sheath (anchoring hub 1433) (Examiner’s note: the prosthesis includes anchoring tabs 1425, which are pulled into the lumen, slots 1434, when being collapsed as discussed in column 20, lines 1 – 20).
However, Nyuli is silent regarding (i) the proximal decreasing section comprising a conical outer diameter, and (ii) a liquid disposed within the lumen of the proximal decreasing diameter section, the lumen of the constant diameter section and/or the lumen of the sheath.
As to (i), Finn teaches, in the same field of endeavor, a method for loading a heart valve onto a delivery system comprising a proximally decreasing diameter section (detachable portion 102) comprising a conical outer diameter (paragraph [0028] and Fig. 1). Because both references, Nyuli and Finn, teach a proximal decreasing section used for loading a stent onto a medical device it would have been obvious to modify the proximal decreasing section of Nyuli to have a conical outer diameter because it appears to be an arbitrary design consideration which fails to patentably distinguish over Nyuli.
As to (ii), Christakis teaches, in the same field of endeavor, a stent delivery system (Examiner’s note: Christakis states the device is well suited for loading a stent – paragraph [0043]), wherein a liquid is disposed within the lumen of the sheath (outer 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Nyuli in view of Finn to provide a liquid environment for the stent while loading / delivering for the purpose of hydrating the stent and retaining their elastic properties.

Annotated Figure 16 of Nyuli

    PNG
    media_image1.png
    454
    920
    media_image1.png
    Greyscale

Annotated Figure 24 of Nyuli

    PNG
    media_image2.png
    868
    864
    media_image2.png
    Greyscale

Regarding claim 2, the combination of Nyuli, Finn, and Christakis teaches the device above and Nyuli further discloses wherein the sheath (anchoring hub 1433 -Nyuli) is adapted to be translated within the constant diameter section (see annotated Fig. 24 -Nyuli) (Examiner’s note: the anchoring hub is pushed through, translated through, the section – column 20, lines 7 – 25 - Nyuli).
Regarding claim 3
Regarding claim 5, the combination of Nyuli, Finn, and Christakis teaches the device above and Nyuli further discloses wherein the sheath (anchoring hub 1433 - Nyuli) extends part of the way through the lumen (see annotated Fig. 24 - Nyuli) defined by the constant diameter section (see annotated Fig. 24 - Nyuli) (Examiner’s note: as discussed above, the claimed limitation is unclear, because the sheath, anchoring hub 1433, extends fully through the lumen, the sheath extends through at least a part of the way through the lumen, thus meeting the claimed limitation; alternatively, when assembling the device and inserting the lumen into the sheath a time would occur in which the sheath only extend part of the way through the lumen).
Regarding claim 15, the combination of Nyuli, Finn, and Christakis teaches the device above and Nyuli further discloses wherein the stent (prosthetic heart valve 1424 - Nyuli) (column 19, lines 10 – 35 - Nyuli) comprises a prosthetic heart valve frame (frame of valve heart valve 1424 - Nyuli) (Fig. 19 - Nyuli).
Regarding claim 16, the combination of Nyuli, Finn, and Christakis teaches the device above and Nyuli further discloses wherein the stent (prosthetic heart valve 1424 - Nyuli) comprises a prosthetic mitral valve frame (Examiner’s note: a method of insertion of a prosthesis into the mitral valve, as discussed in column 22, lines 5 – 20, encompasses any of the prosthesis embodiments discussed throughout the disclosure of Nyuli including prosthesis 1424. Because the prosthesis 1424 is placed in the mitral valve the frame of the prosthesis is a mitral valve frame - Nyuli).
Regarding claim 17, the combination of Nyuli, Finn, and Christakis teaches the device above and Nyuli further discloses wherein the stent comprising the prosthetic heart valve frame (prosthesis 1424 - Nyuli) is delivered transapicatly to a location within 
Regarding claim 18, the combination of Nyuli, Finn, and Christakis teaches the device above and Nyuli further discloses wherein the stent is delivered by one of the following delivery methods: femoral access, venous access, trans-apical, trans-aortic. trans-septal, trans-atrial, retrograde from the aorta delivery techniques (column 22, lines 5 – 67 - Nyuli).
Regarding claim 19, the combination of Nyuli, Finn, and Christakis teaches the device above and Nyuli further discloses wherein the stent (prosthesis 1424 - Nyuli) comprises curved or spiral struts that, when collapsed into the loading device, fit together into a predictable and repeatable shape (Examiner’s note: looking at Fig. 19, the cardiac valve contains curved struts which spiral around each other, and are collapsible, as further shown in Fig. 19; the expansion and contraction of the valve is repeatable as it is made from a shape memory material – column 22, lines 33 – 55 - Nyuli).

Claims 1 – 3, 5, 7-10, and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 5928258) (cited in previous action) in view of Finn (US 20190224028 A1) and Christakis (US 20180185184 A1).
Regarding claim 1
a proximal decreasing diameter section (tapered interior 82, see annotated Fig. 5) defining a lumen (see annotated Fig. 5) with an inner diameter smoothly transitioning and ranging from a maximum at a proximal end (see annotated Fig. 5) to a minimum at a distal end (see annotated Fig. 5) of the decreasing diameter section (tapered interior 82) (column 3, lines 38 - 67); and 
a constant diameter section (see annotated Fig. 5) connected (Examiner’s note: the constant diameter section and the proximal decreasing diameter section are a monolithic structure as shown in Fig. 5) to, or integrated, with the proximal decreasing diameter section (tapered interior 82) at the distal end of the decreasing diameter section and defining a lumen (see annotated Fig. 5) with an inner diameter that is substantially constant (Examiner’s note: the inner diameter is the most distal inner diameter which is constant over an arbitrary distance. Furthermore, there are not diameter change lines shown in Fig. 5 on the distal end showing any change in diameter across the distance in the boundaries set by the examiner in the annotated Fig. 5 and defined as the constant diameter section, opposingly there are diameter change lines marked by reference number 82 on the proximal end across the distance in the boundaries set by the examiner in annotated Fig. 5 and defined as the proximal decreasing diameter section) and substantially equal to the minimum diameter of the proximal decreasing diameter section (tapered interior 82) (Fig. 5) (Examiner’s note: looking at the annotated Fig. 5, it can be seen that the minimum diameter is the same diameter in the constant diameter section, as there are no more diameter lines shown in the figure); and 
a sheath (cartridge 50) comprising a lumen (Examiner’s note: the rod 16 is pulled through cartridge 50, thus cartridge 50 has a lumen) therethrough and operatively connected to, and extending within the lumen of, constant diameter section (Examiner’s note: looking at Fig. 11, it can be understood that the cartridge 50 is extending within the constant diameter section up to where the radial key 54 meets end of the keyway 84) (column 3, lines 38 - 67), the sheath (cartridge 50) comprising an outer diameter that is the same as, or smaller than (outer diameter is smaller), the minimum inner diameter of the proximal decreasing section (Fig. 11), wherein the sheath (cartridge 50) extends all the way through the lumen defined by the constant diameter section (see annotated Fig. 5) (Examiner’s note: the length of the lumen and the length of the constant diameter are defined by the bounds referenced in the annotated Fig. 5 below. The bounds defined from the distal entrance of the keyway 84 to the furthest point of extension of the cartridge 50 through the keyway 84. Thus, the sheath, cartridge 50, extends all the way through the lumen, because the lumen’s length is defined by the distance the cartridge 50 is pushed through the channel of the keyway 84); and
wherein the loading device is configured to progressively collapse the collapsible stent (Examiner’s note: the stent is progressively collapsed via the tapered interior of the loading key way 84) and to deliver the collapsed stent into the lumen (lumen of cartridge 50 shown in Fig. 9 which is what the tube 16 is pulled through) of the sheath (cartridge 50) (column 4, lines 1 – 30).
However, Khan is silent regarding (i) the proximal decreasing section comprising a conical outer diameter, and (ii) a liquid disposed within the lumen of the proximal decreasing diameter section, the lumen of the constant diameter section and/or the lumen of the sheath.
As to (i), Finn teaches, in the same field of endeavor, a method for loading a heart valve onto a delivery system comprising a proximally decreasing diameter section (detachable portion 102) comprising a conical outer diameter (paragraph [0028] and Fig. 1). Because both references, Khan and Finn, teach a proximal decreasing section used for loading a stent onto a medical device it would have been obvious to modify the proximal decreasing section of Khan to have a conical outer diameter because it appears to be an arbitrary design consideration which fails to patentably distinguish over Khan.
As to (ii), Christakis teaches, in the same field of endeavor, a stent delivery system (Examiner’s note: Christakis states the device is well suited for loading a stent – paragraph [0043]), wherein a liquid is disposed within the lumen of the sheath (outer tubular member 20) (paragraph [0053]), for the purpose of hydrating the stent (paragraph [0027]) which helps retain their elastic properties (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Khan in view of Finn to provide a liquid environment for the stent while loading / delivering for the purpose of hydrating the stent and retaining their elastic properties.
Annotated Figure 5 of Khan

    PNG
    media_image3.png
    320
    506
    media_image3.png
    Greyscale


Regarding claim 2, the combination of Khan, Finn, and Christakis teaches the device above and Khan further discloses wherein the sheath (cartridge 50) is adapted to be translated within the constant diameter section (see annotated Fig. 5) (Examiner’s note: the cartridge 50 is pushed through, translated through, the constant diameter section – column 4, lines 15 - 45 and Fig. 11).
Regarding claim 3, the combination of Khan, Finn, and Christakis teaches the device above and Khan further discloses wherein the sheath (cartridge 50) is removably connected (column 4, lines 15 - 45 and Fig. 11) with the constant diameter section (see annotated Fig. 5).
Regarding claim 5, the combination of Khan, Finn, and Christakis teaches the device above and Khan further discloses wherein the sheath (cartridge 50) extends part of the way through the lumen (see annotated Fig. 5) defined by the constant diameter section (see annotated Fig. 5) (Examiner’s note: As discussed above, the claimed 
Regarding claim 7, the current combination of Khan, Finn, and Christakis teaches the device of claim 1 above.
However, the current combination of Khan, Finn, and Christakis discussed above is silent wherein the sheath comprises an aperture and the constant diameter portion comprises a male member.
As to the above, Khan additionally discloses the claimed invention (a male member – radial key 54; and an aperture – keyway 84) wherein the aperture and the male member are in the opposite location.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the radial key 54 to the collar 80, and switch the keyway 84 onto the cartridge 50, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
It should be noted that the modified device is such that the radial key 54 is on the collar 80, and the keyway 84 is on the cartridge 50.
Regarding claim 8, the modified device of claim 7 of Khan in view of Finn and Christakis teaches the device of claim 7 above, and Khan further discloses wherein the sheath (cartridge 50 - Khan) and constant diameter section (see annotated Fig. 5 - Khan) are prevented from rotation or longitudinal translation relative to each other when 
Regarding claim 9, the modified device of claim 7 of Khan in view of Finn and Christakis teaches the device of claim 7 above, and Khan further disclose wherein the aperture (keyway 84) comprises a radial slot (Examiner’s note: keyway 84 partially extends radially around the collar 80 –Fig. 5 of Khan).
Regarding claim 10, the modified device of claim 7 of Khan in view of Finn and Christakis teaches the device of claim 7 above, and Khan further disclose wherein the radial slot (keyway 84 - Khan) is dimensioned to allow the male member (radial key 54 - Khan) to slide along the slot and whereby the sheath (cartridge 50 - Khan) and constant diameter section (see annotated Fig. 5 - Khan) are prevented from longitudinal translation relative to each other (Examiner’s note: when the radial key 54 is within the keyway 84 rotation and linear movement would be prevented as the cartridge 50 is locked in place - Khan).
Annotated Figure 5 of Khan

    PNG
    media_image3.png
    320
    506
    media_image3.png
    Greyscale


Regarding claim 20, the modified device of claim 1 of Khan in view of Finn and Christakis teaches the device of claim 1 above, and Khan further discloses wherein the sheath (cartridge 50) comprises a delivery sheath (delivery sheath 22) adapted to allow translation of the stent in a collapsed configuration to an anatomical site (Examiner’s note: as discussed in column 4, lines 30 – 50, the cartridge 50 transfers the stent to the delivery sheath to ultimately deliver the stent to an anatomical site, which is the ultimate purpose of a stent to be placed within an anatomical site).
Regarding claim 21, the modified device of claim 1 of Khan in view of Finn and Christakis teaches the device of claim 1 above, and Khan further discloses wherein sheath (cartridge 50) comprises a transitional sheath (cartridge 50), wherein a distal end of the sheath is operatively connected with a delivery sheath (delivery sheath 22) (column 4, lines 30 – 50).
Annotated Figure 5 of Khan

    PNG
    media_image3.png
    320
    506
    media_image3.png
    Greyscale



Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 5928258) (cited in previous action) in view of Finn (US 20190224028 A1), and Christakis (US 20180185184 A1) as applied to claim 1 above, and further in view of Purdy (US 20080288042 A1) (cited in previous action).
Regarding claim 11, the combination of Khan, Finn, and Christakis teaches the device of claim 1 above. And further teaches wherein the outer diameter of the sheath (cartridge 50) enables the translation and/or rotation (column 4, lines 15 - 45) within the lumen of the constant diameter section (see annotated Fig. 5 of Khan above).
However, the combination of Khan, Finn, and Christakis is silent regarding wherein the sheath comprises a planar sheet that is adaptable to define a tubular form.
As to the above, Purdy teaches, in the same field of endeavor, a stent delivery system, comprising a tubular sheath (sheath 215) comprising a planar sheet that is 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the sheath of Khan in view of Finn and Christakis such that it is comprised of a planar sheet that is adaptable to define a tubular form, as taught by Purdy, as this is a well-known method in the art for forming a tube / shaft, and using the known technique of forming a sheath from a planar sheet would have been obvious to one of ordinary skill in the art.
Regarding claim 12, the combination of Khan, Finn, Christakis, and Purdy teaches the device of claim 11 above.
However, the combination of Khan, Finn, Christakis, and Purdy is silent wherein the sheath comprises an aperture and the constant diameter portion comprises a male member.
As to the above, Khan does disclose the claimed invention (a male member – radial key 54; and an aperture – keyway 84) wherein the aperture and the male member are in the opposite location.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the radial key 54 to the collar 80, and switch the keyway 84 onto the cartridge 50, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
It should be noted that the modified device is such that the radial key 54 is on the collar 80, and the keyway 84 is on the cartridge 50.
Annotated Figure 5 of Khan

    PNG
    media_image3.png
    320
    506
    media_image3.png
    Greyscale



Regarding claim 13, the combination of Khan, Finn, Christakis, and Purdy teaches the device above, and Khan further discloses wherein relative rotation between the sheath (cartridge 50 - Khan) and the constant diameter section (see annotated Fig. 5 - Khan) is prevented by the engagement of the male member (radial key 54) with the longitudinal slot (keyway 84 - Khan) (Examiner’s note: when the radial key 54 is within the keyway 84 rotation and linear movement would be prevented as the cartridge 50 is locked in place - Khan).
Regarding claim 14, the combination of Khan, Finn, Christakis, and Purdy teaches the device above, and Khan further discloses wherein the radial slot (keyway 84 - Khan) is dimensioned to allow the male member (radial key 54 - Khan) to slide along the slot and whereby the sheath (cartridge 50 - Khan) and constant diameter .

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Regarding the argument “Nyuli's device does not transition the collapsed stent into any lumen of anchoring hub 1433”, the definition of a lumen is a cavity within a shaft or tube, and the anchoring hub 1433 comprises cavities (pockets 1434) embedded within the shaft (anchoring hub 1433). Further, Nyuli discloses in column 20, lines 14 – 19, how the anchoring tabs 1425 which is a part of the stent are placed within the pockets. Thus, Nyuli reads on the claim language of the stent being placed within a lumen of the sheath. The examiner notes that the claim as currently written does not require the lumen to be of a certain length nor a location with respect to the sheath, and does not require a specific amount of the stent to be placed within said lumen.
Regarding the arguments with respect to Khan, the arguments are based on new claim amendments which are taught by the prior art for reasons discussed above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew P. Restaino/Examiner, Art Unit 3771            

                                                                                                                                                                                            /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771